DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 20-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: e.g., the processing comprising recovering, from the received waveforms, control data
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Bali US 20160094421.

1. Computerized apparatus configured to use of one or more air interfaces within a premises for provision of IoT (Internet of Things) data services, the computerized apparatus comprising: 
an RF (Radio Frequency) interface device configured to at least receive RF signals from a radio frequency distribution network (Bali: fig. 6, unit 604, fig. 7, unit 702 [0057, 0064] sensor data sent from the gateway is received at the server); 
processor apparatus in data communication with the RF interface device (Bali: fig. 1, unit, 108, 150 [0029]); 
a plurality of radio apparatus in data communication with the processor apparatus (Bali: fig. 1, unit 100, fig. 8 [0029, 0069]); and 
storage apparatus in data communication with the processor apparatus and comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to (Bali: fig. 6-8 [0029]), when executed by the processor apparatus, cause the computerized apparatus to: 
process the received RF signals to extract data for respective ones of a plurality of IoT (Internet of Things) devices in data communication with the computerized apparatus via the plurality of radio apparatus (Bali: [0065-0066] where it is retrieved for pre-processing of the data….to perform additional analysis and processing operations on the received data); and 
(Bali: [0033, 0066] the server 120 may provide control signals to the gateway 102 to control the operation of the gateway 102 and/or the local devices 110a-c [0033]), each of the RF bands associated with a respective short-range communications protocol of a plurality of short-range communications protocols (Bali: [0038, 0089] the communications could occur using wireless network connections, cellular connections, and/or mesh network connections (e.g., using the IEEE 8.2.15.4 standard)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bali in view of Applicant Admitted Prior Art (AAPA)

(Bali: [0038, 0089]).
However, Bali merely discloses wherein a second of the plurality of short-range communication protocols comprises a BLE (Bluetooth Low Energy) protocol. 
AAPA further teaches a second of the plurality of short-range communication protocols comprises a BLE (Bluetooth Low Energy) protocol (AAPA: [0043]) in order to utilize unlicensed portions of the radio frequency spectrum (e.g., ISM bands in the U.S.) for communication, and may attempt to avoid interference or conflict with other ISM-band technologies such as Wi-Fi (IEEE Std. 802.11).
Thus, it would have been obvious to one ordinary skill in the art before effective filing data of the claim invention to include the above recited limitation into Bali’s invention in order to utilize unlicensed portions of the radio frequency spectrum (e.g., ISM bands in the U.S.) for communication, and may attempt to avoid interference or conflict with other ISM-band technologies such as Wi-Fi (IEEE Std. 802.11), as taught by AAPA.

3. The computerized apparatus of claim 1, wherein the radio frequency distribution network comprises a managed hybrid fiber coax (HFC) cable network, and the RF interface device is configured to interface with the managed HFC cable network via a single coaxial cable (AAPA: [0007]). 

4. The computerized apparatus of claim 3, wherein the received RF signals comprise at least a portion of a 3GPP LTE (Long Term Evolution) anchor channel maintained as part of an NSA 

5. The computerized apparatus of claim 3, wherein the received RF signals comprise at least a portion of a 3GPP (3rd Generation Partnership Project) 5G NR (New Radio) NB -IoT (narrowband Internet of Things) channel (AAPA: fig. 1-4).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bali in view of Islam US 20190124696

4. The computerized apparatus of claim 3, wherein the received RF signals comprise at least a portion of a 3GPP LTE (Long Term Evolution) anchor channel maintained as part of an NSA (Non-standalone) configuration utilized by at least the HFC cable network in delivering 5G NR (New Radio) services to the computerized apparatus via the single coaxial cable.
However, Bali merely discloses the term 5G NR (New Radio) services 
Islam further teaches 5G NR (New Radio) services (Islam: [0038-0039, 0069]) in order to operate according to a different radio access technology.
Thus, it would have been obvious to one ordinary skill in the art before effective filing data of the claim invention to include the above recited limitation into Bali’s invention in order to operate according to a different radio access technology, as taught by Islam.



Remark
Interview Summary:
During the interview on 01/21/21 with Mr. Brian Hahn (69,069), Applicant agreed to cancel claims 6-7 since the claims set is/are related to different invention. 
In addition, an overview of the invention related to claims 4 & 5 were discussed.
Furthermore, the examiner stressed that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

            In addition, an interview could expedite the prosecution.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415